DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 - 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2019/0215522, hereafter Zhang).
As per claim 21, Zhang discloses a decoding method comprising:
determining at least one illumination compensation parameter for a current block (¶ 64 and 88);
reconstructing the current block using the determined illumination compensation parameter (¶ 64); 
wherein the at least one illumination compensation parameter for the current block is determined from one or more illumination compensation parameters or from one or more reconstructed samples of at least one spatially neighbor block responsive to the at least one spatially neighbor block belongs to a same local illumination compensation group as the current block, called current local illumination compensation group, a local illumination group being a group of blocks wherein local illumination compensation parameters can be inherited or computed from blocks of the group of blocks only (¶ 31 and 135).
As per claim 22, Zhang discloses the decoding method claim 21, wherein the local illumination compensation group is either smaller, larger or equal to a coding tree unit (¶ 140).
As per claim 23, Zhang discloses the decoding method of claim 21, further comprising, in the case where the current block is not located at a top-left position in the same local 
As per claim 24, Zhang discloses the decoding method of claim 21, further comprising, in the case where at least one block located above or located to the left of the current block is coded in inter mode, decoding a flag indicating whether reconstructing the current block uses the determined illumination compensation parameter (¶ 135 - 140).
As per claim 25, Zhang discloses the method of claim 21, further comprising decoding a flag indicating whether at least one block of the current local illumination compensation group uses illumination compensation for prediction (¶ 135 - 140).
As per claim 26, Zhang discloses the method of claim 21, further comprising decoding a flag indicating whether illumination compensation parameters are to be computed and stored after reconstructing blocks of the current local illumination compensation group (¶ 135 - 140).
As per claim 27, the method of claim 21, further comprising decoding a flag indicating whether at least one block of the current local illumination compensation group has another flag value which is true in the case where the another flag is explicitly coded, wherein the another flag indicates whether reconstructing the current block uses the determined illumination compensation parameter (¶ 137).
As per claim 28, the method of claim 21, wherein the flag is decoded with the first block of the current local illumination compensation group (¶ 135, 137, and 140).
As per claim 29, the method of claim 21, wherein the flag is decoded with the first block of the current local illumination compensation group not coded in merge mode (¶ 76).
claim 30, the method of claim 21, further comprising decoding a flag for the current local illumination group indicating whether at least one block in the group whose size is smaller than a value uses illumination compensation for computing prediction (¶ 140 - 149).
As per claim 31, the method of claim 21, further comprising decoding a flag for the current local illumination group indicating whether at least one block in the group whose size is larger than a value uses illumination compensation for computing prediction (¶ 140 - 149).
As per claim 32, the method of claim 21, wherein the at least one illumination compensation parameter for the current block is determined from one or more illumination compensation parameters or from one or more reconstructed samples of at least one spatially neighbor block belonging to the current local illumination compensation group and having the same reference index as the current block (¶ 110).
As per claim 33, the method of claim 21, wherein the at least one illumination compensation parameter for the current block is determined as an average of illumination compensation parameters of two spatially neighbor blocks belonging to the current local illumination compensation group and having the same reference index as the current block (¶ 120 and 124).
As per claim 34, the method of claim 21, the at least one illumination compensation parameter for the current block is determined from one or more reconstructed samples of at least one spatially neighbor block belonging to the current local illumination compensation group and having the same reference index as the current block (¶ 110).
claim 35, arguments analogous to those presented for claim 1 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 1 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 1 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 1 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 1 are applicable for claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487